Citation Nr: 1128225	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  11-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine condition, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record shows documentation of an in-service lumbar spine diagnosis, and multiple currently diagnosed lumbar spine disabilities.  An x-ray of the Veteran's lumbar spine was performed in March 1990 while he was on active duty, and the impression was a unilateral spondylolysis of L5, with no associated spondylolisthesis.  In October 2009 a lumbar x-ray was performed at the El Paso VA Medical Center (VAMC), and the impression was mild degenerative changes, otherwise essentially normal except for a minimal asymmetric change of the facets at L4-5 of doubtful significance.  Mild osteoarthritis was diagnosed at a January 2010 El Paso VAMC visit.  At the August 2010 VA examination, the examiner referenced a magnetic resonance imaging scan (MRI) conducted in July 2010 by the El Paso VAMC that showed mild spinal canal stenosis of the lower lumbar spine with facet joint arthrosis.  

Although a VA examination was conducted to determine the relationship between the in-service diagnosis and the current diagnoses, the VA examiner did not provide an opinion as to whether either of the Veteran's currently diagnosed lumbar spine conditions, osteoarthritis and spinal stenosis, is related to the unilateral spondylolysis of the lumbar spine diagnosed in service.  Instead, the August 2010 VA examiner provided an opinion as to the etiology of the Veteran's current low back pain, a symptom.  Specifically, he stated, "Current evidence has not established spondylosis [sic] as the cause of the majority of [lower back pain].  [Osteoarthritis] and spinal stenosis (a consequence of [osteoarthritis] typically) are a more likely cause of pain and other [symptoms] but were not noted present in the military in 1989-90."  Because the VA examiner did not provide a sufficient medical nexus statement, remand is required to obtain an adequate opinion.

Finally, the Veteran claimed in his March 2011 substantive appeal that years of abnormal gait due to his service-connected bilateral shin splints has also contributed to his current lumbar spine condition.  As this new theory of entitlement was not considered by the August 2010 VA examiner, remand is required to obtain a nexus opinion addressing whether the Veteran's lumbar spine condition is, alternatively, caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a new opinion from a VA examiner, other than the one who conducted the August 2010 VA examination, to determine whether the Veteran's currently diagnosed osteoarthritis and/or spinal stenosis is/are etiologically related to the unilateral spondylolysis of the lumbar spine diagnosed in service.  A copy of this Remand and the entire claims file must be made available to, and reviewed by, the VA examiner.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteoarthritis and/or spinal stenosis is/are related to the unilateral spondylolysis diagnosed in service, or otherwise caused by or related to his service.  

The examiner should also provide her/her opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral shin splints caused or aggravated his currently diagnosed osteoarthritis and/or spinal stenosis.  

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinions are based.  If the VA examiner determines a clinical/physical examination of the Veteran is necessary to reach one or both of the opinions requested above, schedule the Veteran for an examination.

2.  If an examination is necessary, notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


